Title: To James Madison from Tench Coxe, 1 February 1823
From: Coxe, Tench
To: Madison, James


                
                    Gentlemen
                    Phila. Feby 1. 1823
                
                I took the liberty on the 31st. Ulto. to address a letter to you, which was covered, with some parts of news papers, to Mr Madison. In the dusk of the evening, two packets on my table were closed and, inadvertently, that to you was closed before revision, and taken to the post office. The direction at bottom to both of you was omitted, which you will be pleased to consider the same as this; and you will be so good as to allow for imperfections in a letter not revised.
                Papers, which have been published, of the character of the letter to Mr. Samuel Adams of 1790, are deeply important, as are such as may be published, bearing on the subject. The case of J. Henry the Govr. Sir J. Craig of the Canadas, must be attended with many important evidences facts, & pieces which it is a duty, as far as proper, to use, since they are giving us Mr. H. G. O., as Govr. of Mtts. & Mr. J. Q. A. as P. U. S. I am duly impressed with the allowances, in regard to public and to laborious exertions of Gentlemen of your respective ages, long services and standing; but since the times are most dangerous to the cause of liberty, religious & civil, in Europe, and since a total failure (by power, numbers, arms and corruption) there, will endanger us and our system, in the two Americas, I do not doubt, that all convenient aid will be afforded by you both, to preserve our internal tranquility and freedom, by protecting the inviolability of our principles and institutions. The letter, of 1822, from Mr. Jefferson to Lieutt. Govr. Barry, written without reference to this election, has been of great

importance in this year of action. The recognition of the sappings and more open violations of our principles and constitutions down to 1801, and of an actual recovery of the ground from our opponents, and of “a civil revolution” from wrong to right, has supported the firm, open and solemn warnings, which the adoption of a monarchical candidate had previously drawn forth, from Jany 1822 and thro the subsequent time; particularly since the failures of the regeneration of Naples & Piedmont, the neglect of the Greeks, the menaces to Spain & Portugal, and the falling off of the popular power in France & the Netherlands, together with the persecutions of the reformers in Great Britain.
                It would be useful, in this season, if the Demc. Press, the American Sentinel, & the Boston Statesman were seen in your parts of the country, as I believe they will contain much of those current views, which will be taken of this great case, till Decemr. 1824: the time of action of the boards of Electors.
                I suppose the most convenient direction of letters to Mr Jefferson is M., near Charlotte[s]ville Va. and to Mr. Madison, Montpr. near Orange Court House, Va. Your agricultural or other Societies near Monticello, and Montpellier, would find much useful matter in those three papers in relation to Agriculture, and the whole circle of the arts, that minister, at home & abroad, to its indispens[a]ble prosperity. Tho I most sensibly feel the obligation of apologizing for these two letters, yet, my venerable friends, I cannot but confess the concurrent feelings, which the view around us, at home & abroad, irresistibly suggests to a sound discretion & to a paramount temporal duty. Knowing well your hearts and understandings I rest, in ease of mind, yr. faithful servant
                
                    Tench Coxe
                
            